Citation Nr: 0606463	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-03 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of 
left knee arthrotomy with excision of semilunar cartilage, 
currently evaluated at 10 percent disabling.

2.  Entitlement to an initial separate evaluation in excess 
of 10 percent for left knee lateral instability, as a 
residual of left knee arthrotomy with excision of semilunar 
cartilage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1962 to 
January 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Philadelphia, Pennsylvania, and Cleveland, Ohio, Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  The 
Cleveland, Ohio RO currently has jurisdiction over the claims 
file.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for right knee arthritis is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The residuals of the veteran's left knee arthrotomy with 
excision of semilunar cartilage include degenerative joint 
disease, slight limited extension and flexion, and complaints 
of weakness, fatigability, lack of coordination, restricted 
or excess joint movement, and pain on motion. 

2.  Moderate instability of the left knee has been shown by 
the medical evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
the veteran's left knee arthrotomy with excision of semilunar 
cartilage have not been met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2005).

2.  The criteria for an initial separate evaluation of 20 
percent for left knee instability, as a residual of left knee 
arthrotomy with excision of semilunar cartilage have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO provided the veteran 
the required notice with respect to the issue of entitlement 
to an increased rating for a left knee disorder in an April 
2001 letter and June 2001 telephone contact.  The letter 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The report of telephone contact 
notified the veteran of the information and evidenced needed 
to substantiate the claim, and noted that the veteran did not 
know of, and was not going to submit any, additional 
evidence.  38 C.F.R. § 3.159(b)(1).  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
VA examination records have been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case, and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Francisco, 7 Vet. App. at 58.  Where an increase 
in the initial disability rating following an initial award 
of a separate evaluation is at issue, the rule articulated in 
Francisco does not apply.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

Service connection was granted for residuals of left knee 
arthrotomy with excision of semilunar cartilage in April 
1971, based on an inservice arthrotomy.  The left knee 
disorder was assigned a 10 percent evaluation, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
effective January 6, 1971.  In April 2002, the 10 percent 
evaluation was continued under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5259.  In a December 2004 rating action, the 10 
percent evaluation for the left knee disorder was continued 
under the provisions of Diagnostic Code 5259, however, an 
initial separate evaluation of 10 percent for left knee 
instability was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective August 19, 2002.  
See VAOPGCPREC 23-97; Fed. Reg. 63604 (1997).

The veteran claims that his left knee disorder and 
instability are more disabling than currently evaluated.  The 
relevant evidence includes VA outpatient and radiology 
records from January 2001 which noted that the veteran had 
chronic left knee pain, and found left knee joint effusion, 
varus angulation, multiple rounded opacities projecting at 
the posterior joint space, and no evidence of left knee 
fracture or dislocation.

In September 2001, a VA joints examination was conducted.  
The veteran reported mild joint pain upon extended motion, 
but no fatigue or weakness.  The examiner found normal 
posture and gait and noted the use of a left knee brace.  An 
accompanying radiology report noted markedly advanced 
degenerative arthritic changes of the left knee joints, and 
no fracture or dislocation.

A January 2002 VA radiology report noted moderately severe 
degenerative changes of the patellofemoral and tibiofemoral.  
The examiner found probable joint effusion, but no evidence 
of fracture or dislocation.  July 2002 VA outpatient notes 
reflect that the veteran reported left knee pain, popping, 
clicking, catching, and giving way.  An examiner found 
effusion, tenderness, and stable medial and lateral 
ligaments.  However, the anterior drawer sign and Lachman's 
test were positive, indicating instability of the anterior 
cruciate ligament.  An August 2002 VA outpatient note 
indicated severe left knee tricompartmental disease and 
medial and lateral ligament instability, with pain on loading 
of the medial compartment.  The veteran was fitted with a 
medial unloader knee brace.

A September 2002 VA radiology report noted that the veteran 
complained of left knee pain, swelling, and giving out.  The 
report noted severe degenerative joint disease changes of the 
medial and patellofemoral compartments and to a lesser 
degree, the lateral compartment.  The examiner found mild 
varus angulation and no joint effusion.  An October 2002 VA 
outpatient record noted left knee degenerative joint disease 
but no joint effusion or erythema.  

In a February 2003 VA outpatient record, an examiner found 
left knee extension to 0 degrees and flexion to 90 degrees, 
both with crepitation.  The examiner noted degenerative joint 
disease and found painful full flexion and extension, and 
stable ligaments.

At the February 2003 RO hearing, the veteran reported left 
knee pain radiating down his shin to his toes, that his knee 
spontaneously popped out on him, and that he wore a knee 
brace.  He reported a lessened range of motion and the 
inability to participate in recreational activities.

At a June 2003 VA joints examination, the veteran reported 
left knee pain, weakness, stiffness, swelling, fatigability, 
and difficulty with repetitive use, prolonged standing, 
walking, climbing, or squatting.  The veteran used a brace 
and cane.  The examiner noted abnormal gait, and found left 
knee pain, soreness, and tenderness to palpation.  The 
examiner found extension to 0 degrees and flexion to 115 
degrees, with moderate aching, crepitation, and pain 
throughout.  The knee was loose to medial and anteroposterior 
testing, moderate in nature, with negative McMurray's test.  
The diagnoses were left knee instability and arthritis.

A December 2003 VA outpatient record indicated that the 
veteran reported increased left knee pain.  The examiner 
noted stiffness on movement, varus deformity, crepitus, joint 
effusion, and pain with McMurray's test.  Lachman's test, 
posterior drawer sign, and varus/valgus stress test were 
negative.  Range of motion testing revealed extension to 3 
degrees and flexion to 110 degrees, with pain at further 
flexion.  The examiner found degenerative joint disease.

In March 2004, a VA knee examination was conducted.  The 
veteran reported pain, weakness, stiffness, swelling, give-
way, fatigability, and noted that normal daily activities 
were difficult.  The veteran complained of problems with 
repetitive use or prolonged standing, walking, climbing, 
squatting, and crawling, which all caused increased pain, 
soreness, tenderness, fatigue, weakness, and endurance 
problems.  The examiner noted the use of a left knee brace 
and a cane.  The examiner found moderate swelling, no 
guarding or ankylosis, that the knee was loose to medial 
testing, but stable to anterior/posterior testing, and 
increased varus deformity.  Range of motion testing revealed 
0 degrees extension and 90 degrees flexion, with marked pain 
and crepitation throughout.  A radiology report noted marked 
degenerative arthritic changes of the left knee and 
patellofemoral joints.

In an October 2004 VA outpatient medical record, the veteran 
reported that his left knee disorder was interfering with the 
quality of his life.  The examiner found extension to 5 
degrees and flexion to 120 degrees, varus deformity, large 
medial osteophytes, trace effusion, and degenerative joint 
disease.

Instability

The veteran's left knee lateral instability was assigned a 
separate 10 percent rating which contemplates slight lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
finding of moderate instability is assigned a 20 percent 
rating, and severe instability is assigned a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the disability picture of the veteran's 
left knee instability more nearly approximates the criteria 
for a 20 percent disability rating under the provisions of 
Diagnostic Code 5257, but no more.  See 38 C.F.R. § 4.7 
(2005).  Although instability was not shown on VA outpatient 
treatment records dated in February 2003 and December 2003, 
the medical evidence of record both before, between, and 
after these dates demonstrate instability on medial, 
anterior, or anteroposterior testing.  A medial loading left 
knee brace has been used with some relief during the appeal 
period.  The veteran has consistently stated that his left 
knee spontaneously gives way.  Moreover, a VA examiner in 
June 2003, characterized the instability of the left knee as 
"moderate in nature."  Accordingly, as moderate but not 
severe, impairment of the left knee due to instability has 
been shown, a separate rating for left knee instability of 20 
percent is warranted.  

Removal Of Semilunar Cartilage

The veteran's left knee disorder was initially assigned a 10 
percent rating in 1971 under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Subsequent thereto, this 
rating was continued under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5259.  See 38 C.F.R. § 4.27 
(2005).  

Diagnostic Code 5259 provides for a maximum 10 percent 
evaluation for symptomatic removal of the semilunar 
cartilage.  Accordingly, a rating in excess of the currently 
assigned 10 percent is not available under Diagnostic Code 
5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If there is x-ray evidence of 
degenerative joint disease and a noncompensable limitation of 
motion finding, a 10 percent rating is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion and extension of the leg is provided 
for under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. 
§ 4.71a.  Diagnostic Code 5260, limitation of flexion of the 
leg, provides a noncompensable rating if flexion is limited 
to 60 degrees, a 10 percent rating where flexion is limited 
to 45 degrees, a 20 percent rating where flexion is limited 
to 30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension of the leg as between 0 degrees and 140 
degrees).

Except for the October 2004 finding that extension was 
limited to 5 degrees, the range of motion findings of the 
veteran's service-connected left knee do not warrant a even a 
0 percent schedular evaluation, much less a rating in excess 
of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  The preponderance of the evidence of record is against 
a separate rating of 10 percent based on limitation of motion 
under Diagnostic Codes 5260 or 5261.

The veteran has reported pain, weakness, stiffness, swelling, 
instability, fatigability, and endurance problems.  The most 
recent objective medical evidence found swelling, joint 
effusion, stiffness on movement, abnormal gait, marked pain 
throughout the entire range of motion, and pain on further 
flexion.  However, the objective medical evidence showed no 
weakness and no guarding of movement.  Moreover, pain on 
motion was not shown to limit movement of the leg, to include 
both flexion and extension, to a compensable degree and 
therefore, a rating in excess of the currently assigned 10 
percent rating is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

As for other provisions under the Rating Schedule, there is 
no evidence of ankylosis of the knee, impairment of the tibia 
and fibula, genu recurvatum, or dislocation of the semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262, 5263 (2005).  Thus, a rating in excess of 10 
percent under these provisions is not for consideration.

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The 
schedular evaluations in this case are not inadequate.  
Ratings in excess of those currently assigned are provided 
for certain manifestations of the veteran's service-connected 
left knee disorder, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to left knee disorder or instability.  
Accordingly, the RO's decision not to refer these issues for 
consideration was correct. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of left knee arthrotomy 
with excision of semilunar cartilage is denied.

An initial separate evaluation in excess of 10 percent for 
left knee lateral instability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


